Judgments, Supreme Court, New York County (William A. Wetzel, J.), rendered June 30, 2003, as amended July 7, 2003, convicting defendant, upon his pleas of guilty, of robbery in the first degree (two counts) and robbery in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 13 years, unanimously affirmed.
Defendant’s unpreserved challenge to the. validity of his plea does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that the record establishes the voluntariness of the plea and that there was nothing in the allocution to cast significant doubt on defendant’s guilt (see People v Toxey, 86 NY2d 725 [1995]). Defendant’s factual recitation did not negate any of the elements of robbery. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.